internal_revenue_service number release date index number ------------------------------ ----------------------------------------------------------- --------------------------------------------------------------- ----------------------- ----------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc corp b03 plr-149071-11 date date legend distributing -------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------- distributing --------------------------------------------------------------------------------------------------------------------- ------------------------------------------- -------------------------------------------------------------------- ----------------- distributing --------------------------------------------------------------------------------------------------------------- ------------------------------------------------- distributing ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------- distributing ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------------- distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------- distributing -------------------------- plr-149071-11 ---------------------------------------------------------------------------- -------------------------------------------------------------------- distributing ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------- distributing -------------------------------------------------------------------------------------------------------------------- ------------------------------------------ controlled -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------- fsub -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- fsub -------------------------------------------------------------------------------------------------------------- ----------------------------------------- fsub --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------- ---------------- fsub --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------- ---------------- fsub -------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- fsub ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------- fsub ---------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- fsub ------------------------------------------------------------------------------------------------------------ ------------------------------------------------- fsub ----------------------------------------------------------------------------------------------------------- ---------------------------------------------------- fsub -------------------------------------------------------------------------------------------------------------------- ------------------------ plr-149071-11 fsub ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------- fsub ----------------------------------------------------------------------------------------------------------------- ----------------------------------------- fsub ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------- fsub ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ fsub ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------- fsub ---------------------------------------------------------------------------------------------------------- --------------------------- fsub ------------------------------------------------------------------------------------------------------------ ---------------------------------------- fsub ------------------------------------------------------------------------------------------------------------------ --------------------------------------------- fsub ---------------------------------------------------------------------------------------------------------- ------------------------------------------------ fsub ------------------------------------------------------------------------------------------------------------------- --------------------------------------------- fsub ------------------------------------------------------------------------------------------------------------ -------------------------- sub -------------------------------------------------------------------------- --------------------------------------------- sub ---------------------------------------------------------------------------- --------------------------------------- sub ---------------------------------------------------------------------------- ------------------------------------- sub ------------------------------------- plr-149071-11 ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- --------------------------------- sub ------------------------------ ---------------------------------------------------------------------------- sub ----------------------------------------------------------------------- --------------------------------------- sub ---------------------------------------------------------------------------- ---------------------------------------------- sub ---------------------------------------------------------------------------- ------------------------------------------ sub ---------------------------------------------------------------------------- ----------------------------------------- sub ------------------------------ ---------------------------------------------------------------------------- sub -------------------------------------------------------------------------- -------------------------------------------- sub ------------------------------------- --------------------------------------------------------------------------------- sub -------------------------------------------------------------------------- ------------------------------- sub ---------------------------------------------------------------------------- -------------------------- -------------------------------------- sub ----------------------------------------------------------------------------------- llc -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ llc ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ plr-149071-11 llc -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ llc -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ llc -------------------------------------------------------------------------------------------- ------------------ llc --------------------------------------------- -------------------------------------------------------------------------------------------- llc -------------------------------------------------------------------------------------------- -------------------------------------- lp ------------------------------------------------------------------------------------- ------------------------------ business a business b business c a b c d e f g ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------- ------ ------ -------- -------- -------- -------- ------ plr-149071-11 h i j k l m n o p q r s t u v w x y z aa state a state b ------ ------ -------- ------ -------- ---- -------- ------ -------- --- --------- ------ ------ ------ -- -------- ------ ------ ---------- ------ ------------- -------------------- plr-149071-11 state c state d state e state f country a country b country c country d separation purposes integration purpose prior transactions distributing debt ------------- ---------- -------- ------------------ --------------- ---------------- ---------------- ---------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------- plr-149071-11 sub debt sub debt distributing debt distributing debt property retained assets distributing interest target date dear --------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------------------------ -------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------- ------------------------------------------------------------------------ ------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------------- ------------------------------------------------------------------------ ------------------------------- -------------------------------------------------- ----------------- this letter responds to your representative’s letter dated date requesting rulings on certain federal_income_tax consequences of a series of proposed transactions additional information was submitted in letters dated date date date date date date and date the material information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support plr-149071-11 of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no determination has been made regarding whether any of distribution sec_1 through as defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of the facts distributing is a publicly-traded country a corporation distributing is a holding_company engaged through its affiliates in business a business b and business c distributing wholly owns distributing and controlled distributing wholly owns distributing and fsub distributing also owns i a percent of the stock of fsub b b percent of the stock of fsub and iii c percent of the stock of fsub fsub which is disregarded as an entity separate from its owner for u s federal tax purposes a disregarded_entity is a shell company that has had no assets other than required nominal capital or activities since its formation distributing wholly owns i fsub a disregarded_entity ii fsub iii fsub iv fsub v distributing vi distributing and vii sub in addition distributing owns i d percent of the stock of sub ii e percent of the stock of distributing iii f percent of the common_stock of distributing iv g percent of the stock of fsub v h percent of the stock of fsub vi i percent of the stock of sub and vii j percent of the stock of fsub fsub wholly owns i fsub ii fsub and iii fsub sub wholly owns llc a disregarded_entity fsub wholly owns fsub fsub owns the property distributing wholly owns distributing and owns k percent of the issued and outstanding common_stock of distributing distributing wholly owns distributing and owns i l percent of the common_stock and all of the preferred_stock of distributing ii the distributing debt and iii m percent of the stock of sub plr-149071-11 distributing is engaged indirectly in business a and business c and is the common parent of an affiliated_group_of_corporations that elects to file consolidated u s federal_income_tax returns distributing wholly owns sub sub wholly owns sub and sub sub is engaged directly in business a and business c distributing is engaged indirectly in business b and business c and is the common parent of an affiliated_group_of_corporations that elects to file consolidated u s federal_income_tax returns distributing wholly owns i llc a disregarded_entity ii llc a disregarded_entity iii llc a disregarded_entity iv sub and v sub in addition distributing owns i n percent of the stock of fsub ii o percent of the stock of sub and iii p percent of the stock of fsub distributing also wholly owns a number of domestic and foreign entities engaged directly and indirectly in business b the business b subsidiaries llc owns p percent of the stock of fsub llc wholly owns fsub and fsub a disregarded_entity and q percent of the stock of fsub fsub owns r percent of the stock of fsub fsub and fsub own s percent and t percent respectively of the issued and outstanding_stock of distributing sub owns i u percent of the stock of fsub ii v percent of the stock of fsub and iii p percent of the stock of fsub llc wholly owns llc a disregarded_entity and owns i w percent of the stock of sub and ii x percent of the stock of sub sub wholly owns i sub ii sub iii sub and iv sub sub wholly owns sub and owns u percent of the stock of fsub sub wholly owns llc a disregarded_entity sub wholly owns sub sub sub sub sub sub and llc are engaged directly or indirectly in business b sub and sub are engaged directly and indirectly in business c sub wholly owns sub sub wholly owns llc a disregarded_entity sub also owns approximately p percent of the interests in lp llc owns i the remaining interests in lp ii v percent of the stock of fsub iii v percent of the stock of fsub iv y percent of the stock of fsub and v y percent of the stock of fsub the remaining stock of fsub is owned by fsub fsub owns p percent of the stock of fsub sub and its direct and indirect subsidiaries other than fsub and fsub are engaged in business c fsub is engaged directly and indirectly in business b financial information has been submitted indicating that each of business a as conducted by distributing sub and distributing business b as conducted by llc and business c as conducted by distributing sub lp fsub and plr-149071-11 distributing has in each case had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions the following steps are proposed i ii iii iv v vi vii viii controlled will re-domicile to country a a number of dormant subsidiaries will merge or liquidate into distributing distributing distributing sub sub distributing sub sub and sub fsub will sell its t interests in distributing to distributing at fair_market_value in exchange for cash distributing will sell the distributing interest to fsub in exchange for a note the fsub note fsub will then immediately sell its s interest in distributing and the distributing interest to distributing in exchange for cash equal to the fair_market_value of the s interest in distributing and satisfaction of the fsub note after distributing is a wholly owned subsidiary of distributing distributing will cancel for no consideration a portion of its shares held by distributing represented by the distributing interest and the s interest in distributing as part of a plan that includes the sale and repurchase of the distributing interest llc will sell its share of fsub to sub for fair_market_value in exchange for cash within days after such sale sub will sell a share of fsub to an entity engaged in business b for fair_market_value fsub will elect under sec_301_7701-3 to be treated as a disregarded_entity llc will sell its minority interest in fsub to distributing for fair_market_value in exchange for cash distributing will distribute its minority interest in fsub which has no value to distributing and distributing will contribute all but one share of fsub stock to a newly-formed country b company distributing will contribute the remaining share of fsub stock to a newly-formed wholly-owned country b subsidiary controlled ix llc will sell its minority interest in fsub to a direct or indirect subsidiary of distributing engaged in business b for fair_market_value in exchange for cash plr-149071-11 x xi xii xiii xiv xv xvi distributing will sell its minority interest in fsub to a direct or indirect subsidiary of distributing engaged in business b for fair_market_value in exchange for cash sub will sell its minority interest in fsub to llc for fair_market_value in exchange for cash distributing will contribute its majority interest in fsub to sub in exchange for shares sub will sell its minority interest in fsub to llc for fair_market_value in exchange for cash distributing will form a new corporation under the laws of country c controlled and contribute thereto distributing 1’s assets associated with business a in exchange for stock of controlled and the assumption by controlled of the liabilities associated with distributing 1’s business a contribution distributing will distribute all of the issued and outstanding_stock of controlled to distributing distribution distributing will form a new state a corporation controlled and will contribute thereto the stock of controlled in exchange for stock of controlled immediately after which controlled will convert under country c law to an eligible_entity for u s federal tax purposes and elect under sec_301_7701-3 to be treated as a disregarded_entity reorganization xvii sub will merge into distributing pursuant to state a law with distributing surviving liquidation xviii distributing will transfer a portion of the distributing debt to distributing in exchange for additional distributing common_stock of equal value xix xx xxi xxii distributing will distribute all of its stock of distributing to distributing distributing will distribute all of its stock of distributing to distributing distributing will distribute all of the issued and outstanding_stock of distributing to distributing distribution sub will form a new state a limited_liability_company that is a disregarded_entity llc and contribute thereto sub 4’s assets associated with business a in exchange for interests in llc and the assumption by llc of the liabilities associated with sub 4’s business a plr-149071-11 xxiii distributing will form a new state a corporation sub and contribute thereto all of the issued and outstanding_stock of sub immediately after which sub will convert to a state a limited_liability_company that is a disregarded_entity reorganization xxiv xxv sub will distribute all of the issued and outstanding interests in llc to sub sub will transfer all of the issued and outstanding interests in sub and certain business a property to distributing in exchange for an amount of stock of distributing constituting control within the meaning of sec_368 contribution xxvi distributing will form a new state a corporation controlled and contribute thereto all of the issued and outstanding interests in sub and all of the issued and outstanding_stock of sub and all of distributing 3’s other business c assets in exchange for stock of controlled and the assumption by controlled of distributing 3’s liabilities associated with business c contribution xxvii distributing will distribute all of the issued and outstanding_stock of controlled to distributing in redemption of stock of distributing distribution xxviii sub will convert to a state b limited_liability_company that is a disregarded_entity liquidation xxix xxx sub will redeem its stock held by distributing for fair_market_value in exchange for cash and thereafter convert to a state a limited_liability_company that is a disregarded_entity liquidation llc will sell all of its interests in fsub to a newly formed state a limited_liability_company that will be owned by sub and that will be a disregarded_entity llc for fair_market_value in exchange for cash xxxi all of the interests in llc will be distributed i by sub to sub ii by sub to llc and iii by llc to distributing xxxii sub will convert to a state c limited_liability_company that is a disregarded_entity liquidation xxxiii sub will convert to a state d limited_liability_company that is a disregarded_entity liquidation xxxiv sub will convert to a state e limited_liability_company that is a disregarded_entity liquidation plr-149071-11 xxxv sub will convert to a state a limited_liability_company that is a disregarded_entity liquidation xxxvi sub will convert to a state f limited_liability_company that is a disregarded_entity xxxvii sub will distribute cash to distributing and sub 9’s remaining assets to llc a disregarded_entity owned by distributing in complete_liquidation liquidation xxxviii llc will sell all of its remaining assets associated with business b to llc for fair_market_value in exchange for cash and the assumption_of_liabilities xxxix llc will distribute all of the interests in llc sub and sub and all of the issued and outstanding_stock of sub to distributing xl xli xlii xliii xliv xlv xlvi distributing will form a new state a corporation controlled and contribute thereto all of the issued and outstanding_stock or interests in llc sub sub sub sub llc and the business b subsidiaries in exchange for stock of controlled securities of controlled and the assumption by controlled of distributing 4’s liabilities associated with business b contribution distributing will distribute all of the issued and outstanding_stock and securities of controlled to distributing distribution distributing will form a new state a corporation controlled and contribute thereto all of the issued and outstanding_stock of distributing immediately after which distributing will convert to a state a limited_liability_company that is a disregarded_entity reorganization fsub will sell all of the issued and outstanding_stock of fsub to distributing for fair_market_value in exchange for cash fsub will elect under sec_301_7701-3 to be treated as a disregarded_entity fsub will elect under sec_301_7701-3 to be treated as a disregarded_entity fsub will sell all of the issued and outstanding_stock of fsub to distributing in exchange for cash after which fsub will elect under sec_301_7701-3 to be treated as a disregarded_entity xlvii distributing will distribute all of the issued and outstanding_stock of controlled to distributing distribution plr-149071-11 xlviii distributing will distribute all of the issued and outstanding_stock of controlled to distributing distribution xlix l li lii liii liv lv lvi lvii controlled will merge with and into sub pursuant to state a law with sub surviving reorganization controlled will merge with and into sub pursuant to state a law with sub surviving reorganization distributing will receive solely distributing stock in reorganization which will be issued or deemed issued directly by distributing to distributing sub will transfer all of the assets acquired from controlled in step l to distributing sub will distribute all of the issued and outstanding interests in llc to distributing fsub will elect under sec_301_7701-3 to be treated as a disregarded_entity distributing will form a new company under the laws of country a controlled and contribute thereto all of distributing 5’s assets associated with business b including all of the stock and securities of controlled in exchange for stock of controlled and the assumption by controlled of distributing 5’s liabilities associated with business b contribution controlled will be treated as a corporation for u s federal tax purposes distributing will transfer to controlled all of distributing 5’s assets associated with business a including a portion of the distributing debt remaining after step xviii in exchange for an amount of stock of controlled constituting control within the meaning of sec_368 and the assumption by controlled of distributing 5’s liabilities associated with business a contribution distributing will distribute to distributing all of the issued and outstanding_stock of controlled and all of its stock of controlled distribution and distribution respectively and a portion of the distributing debt distributing will form a new company under the laws of country a controlled and contribute thereto all of the issued and outstanding_stock of controlled in exchange for stock of controlled and the assumption by controlled of distributing 6’s liabilities associated with business b contribution controlled will be treated as a corporation for u s federal tax purposes distributing will contribute the portion of the distributing debt received in step lvi to controlled plr-149071-11 lviii lix lx lxi lxii lxiii lxiv lxv lxvi distributing will distribute all of the issued and outstanding_stock of controlled and all of its stock of controlled to distributing distribution and distribution respectively fsub will convert under the laws of country a to an eligible_entity for u s federal tax purposes and will elect under sec_301_7701-3 to be treated as a disregarded_entity fsub will distribute substantially_all of the rights to the property to fsub fsub will then distribute the property received from fsub to distributing controlled or one of its affiliates will purchase the property from distributing in exchange for a short-term note distributing will form a new company under the laws of country b controlled and contribute thereto all of distributing 2’s assets associated with business b other than the retained assets in exchange for stock of controlled and the assumption by controlled of distributing 2’s liabilities associated with business b the business b contribution prior to distribution described below distributing will sell the retained assets to controlled at fair_market_value in exchange for cash transferred by distributing to controlled in the business b contribution such sale together with the business b contribution contribution prior to contribution distributing will have sold a portion of its business b assets to various affiliates engaged in business b at fair_market_value in exchange for cash controlled will be treated as a corporation for u s federal tax purposes distributing will distribute all of the issued and outstanding_stock of controlled controlled and distributing to distributing distribution distribution and distribution respectively distributing will contribute to controlled all of distributing 8’s assets associated with business b in exchange for stock of controlled and the assumption by controlled of distributing 8’s liabilities associated with business b contribution distributing will contribute to controlled all of distributing 8’s assets associated with business a including all of its distributing stock in exchange for stock of controlled the distributing business a contribution distributing will recapitalize its capital stock into common_stock the distributing common_stock and redeemable preferred_stock the distributing preferred_stock the distributing preferred_stock will have a value equal to the value of distributing 7’s business c plr-149071-11 lxvii distributing will form a new corporation under the laws of country d controlled and contribute thereto the distributing preferred_stock the controlled formation lxviii controlled will form a new corporation under state a law sub lxix lxx lxxi lxxii distributing will contribute the distributing common_stock directly to sub pursuant to an agreement under which sub will issue interests to controlled and controlled will issue shares of stock to distributing distributing will transfer its assets associated with business c to controlled in exchange for redeemable preferred_stock of controlled the controlled preferred_stock and the assumption by controlled of distributing 7’s liabilities associated with business c equal to the value of distributing 7’s business c collectively the controlled preferred issuance distributing and controlled will redeem the distributing preferred_stock and the controlled preferred_stock respectively in exchange for notes the notes the distributing note and the controlled note and the redemptions together the country d preferred redemptions the distributing note and the controlled note will be set off against each other in complete cancellation of the notes the country d note setoff the controlled formation the controlled preferred issuance the country d preferred redemptions and the country d note setoff are referred to as contribution and distribution lxxiii distributing will contribute cash to fsub and then will contribute all of the issued and outstanding interests in fsub to controlled this step together with the deemed transfer of the distributing common_stock by distributing to controlled in step lxix and the distributing business a contribution is contribution lxxiv distributing will distribute all of the issued and outstanding_stock of controlled and controlled to distributing distribution and distribution respectively it is anticipated that prior to distribution sec_15 and distributing will transfer the distributing debt and potentially a newly issued distributing note to distributing in redemption of distributing shares lxxv distributing will contribute to controlled all of distributing 9’s assets associated with business b and will waive a payable owed to distributing by controlled in exchange for stock of controlled and the assumption by controlled of distributing 9’s liabilities associated with business b contribution plr-149071-11 lxxvi controlled will borrow up to dollar_figurez pursuant to an issuance of public debt controlled will lend a portion of the proceeds to distributing or an affiliate of controlled which will use those proceeds to repay any remaining distributing debt or debt of an affiliate of controlled as applicable held by distributing controlled or one of its affiliates will use all or a portion of the remaining proceeds to repay the short-term note issued in step lxi lxxvii distributing will distribute all of the issued and outstanding_stock of controlled and controlled pro_rata to distributing 9’s shareholders distribution and distribution respectively lxxviii immediately following distribution the controlled group will acquire all of the issued and outstanding_stock of target the acquisition in connection with the acquisition the former target shareholders will receive in the aggregate aa of the issued and outstanding_stock of controlled representations the following representations have been made with respect to contribution and distribution a1 a2 a3 a4 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 1’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred plr-149071-11 a5 a6 a7 a8 a9 a10 a11 a12 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing separate_affiliated_group as defined in sec_355 sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag or its successor will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag or its successor will continue the active_conduct of business a independently and with its separate employees plr-149071-11 a13 a14 a15 a16 a17 a18 a19 a20 a21 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an plr-149071-11 a22 a23 interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 neither distributing nor controlled has been a united_states_real_property_holding_corporation within the meaning of sec_897 usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution neither distributing nor controlled will be a controlled_foreign_corporation within the meaning of sec_957 a cfc or a passive_foreign_investment_company within the meaning of sec_1297 pfic before or after distribution the following representations have been made with respect to reorganization b1 b2 b3 b4 b5 b6 distributing will receive solely controlled stock in reorganization the fair_market_value of the controlled stock received by distributing in reorganization will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange immediately following reorganization distributing will own all of the outstanding controlled stock and will own such stock solely by reason of its ownership of controlled stock immediately prior to reorganization immediately following reorganization controlled will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with reorganization as those possessed by controlled immediately prior to reorganization the assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of controlled immediately prior to reorganization at the time of reorganization controlled will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in controlled at all times prior to acquiring the assets of controlled in reorganization i controlled will have been engaged in no business activity ii controlled will have had no federal_income_tax attributes including attributes described in sec_381 and iii controlled will have held no assets except for minimal assets necessary to maintain its corporate existence in accordance with applicable law plr-149071-11 b7 b8 b9 b10 b11 b12 b13 all liabilities to which controlled 1's assets will be subject at the time of reorganization and all the liabilities of controlled that will be properly treated as being assumed as determined under sec_357 by controlled in reorganization will be liabilities that were incurred by controlled in the ordinary course of its business and are associated with the assets transferred from controlled to controlled except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to reorganization all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates distributing controlled and controlled will each pay its own expenses_incurred in connection with reorganization controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 controlled will not be a cfc immediately before reorganization controlled will not have been a usrphc at any time during the five-year period ending on the date of reorganization and will not be a usrphc immediately after reorganization on the date of reorganization controlled will not own any u s real_property interests as defined in sec_897 and sec_1_897-1 distributing will not be an exchanging shareholder as defined in sec_1 b - b at the time of reorganization distributing will not be a united_states_person as defined in sec_7701 at the time of reorganization the following representations have been made with respect to liquidation c1 c2 c3 c4 distributing on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own all of the sole outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing c5 sub will retain no assets following liquidation plr-149071-11 c6 c7 c8 c9 c10 c11 c12 c13 c14 except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time no assets of sub have been or will be disposed of by either sub or distributing except pursuant to i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii contribution liquidation will not be preceded or followed by the reincorporation transfer or sale by distributing of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub except for contribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and distributing and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date distributing is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to distribution plr-149071-11 d1 d2 d3 d4 d5 d6 d7 d8 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the distributing sag will continue the active_conduct of business a independently and with its separate employees plr-149071-11 d9 d10 d11 d12 d13 d14 d15 d16 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and distributing at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or distributing including any predecessor or successor of distributing or distributing immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or distributing who did not hold such an interest immediately before distribution or ii neither distributing nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 plr-149071-11 d17 neither distributing nor distributing has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor distributing will be a usrphc immediately after distribution d18 distributing will not be a cfc or a pfic before or after distribution the following representations have been made with respect to reorganization e1 e2 e3 e4 e5 e6 e7 e8 distributing will receive solely sub stock in reorganization the fair_market_value of the sub stock received by distributing in reorganization will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange immediately following reorganization distributing will own all of the outstanding sub stock and will own such stock solely by reason of its ownership of sub stock immediately prior to reorganization immediately following reorganization sub will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with reorganization as those possessed by sub immediately prior to reorganization the assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of sub immediately prior to reorganization no assets will be distributed in reorganization at the time of reorganization sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub at all times prior to acquiring the assets of sub in reorganization i sub will have been engaged in no business activity ii sub will have had no federal_income_tax attributes including attributes described in sec_381 and iii sub will have held no assets except for minimal assets necessary to maintain its corporate existence in accordance with applicable law all liabilities to which sub 4’s assets will be subject at the time of reorganization and all the liabilities of sub that will be properly treated as being assumed as determined under sec_357 by sub in reorganization will be liabilities that were incurred by sub in the ordinary course of its business and are associated with the assets transferred from sub to sub except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to reorganization all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing plr-149071-11 affiliates distributing sub and sub will each pay its own expenses_incurred in connection with reorganization e9 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations have been made with respect to contribution f1 f2 f3 f4 f5 f6 f7 f8 f9 no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with contribution and no stock_or_securities will be issued for indebtedness of distributing none of the stock to be transferred in contribution is sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house sub will not retain any rights in the property transferred to distributing the total adjusted_basis of the property to be transferred by sub to distributing in contribution will equal or exceed the sum of the liabilities to be assumed within the meaning of sec_357 by distributing the total fair_market_value of the assets transferred to distributing in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by distributing in the exchange ii the amount of any liabilities owed to distributing by sub that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by sub in the exchange the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately after contribution the liabilities of sub to be assumed within the meaning of sec_357 by distributing will have been incurred in the ordinary course of business and will be associated with the assets transferred the aggregate fair_market_value of the property to be transferred by sub to distributing in contribution will equal or exceed sub 17’s aggregate adjusted_basis in such property other than the sub debt there is no indebtedness between distributing and sub and there will be no indebtedness created in favor of sub as a result of contribution plr-149071-11 f10 f11 f12 f13 f14 f15 f16 f17 f18 f19 f20 f21 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock to be issued in contribution taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any of the stock of distributing to be received in contribution sub will be in control of distributing within the meaning of sec_368 sub will receive stock of distributing with a value approximately equal to the fair_market_value of the property transferred to distributing except as described herein there is no plan or intention by distributing to dispose_of the transferred property other than in the normal course of business operations distributing will remain in existence and except as described herein will retain and use the property transferred to it in a trade_or_business except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to contribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to contribution will pay its own expenses if any incurred in connection with contribution distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor distributing will not be a personal_service_corporation within the meaning of sec_269a the assets transferred in contribution represent less than percent of the total value of distributing prior to contribution the following representations have been made with respect to contribution and distribution plr-149071-11 g1 g2 g3 g4 g5 g6 g7 g8 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 2’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred the fair_market_value of the controlled shares to be received by distributing will be approximately equal to the fair_market_value of the distributing shares surrendered by distributing in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted g9 neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on plr-149071-11 the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag or its successor will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business a independently and with its separate employees following distribution the controlled sag or its successor will continue the active_conduct of business c independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv g10 g11 g12 g13 g14 g15 g16 g17 g18 plr-149071-11 g19 g20 g21 g22 g23 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons other than persons described in sec_355 will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1 as published by t d further distributing 3’s excess_loss_account if any with respect to its shares of stock of controlled or any direct or indirect subsidiary of controlled will be included in income immediately before distribution see sec_1_1502-19 g24 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution plr-149071-11 the following representations have been made with respect to liquidation h1 h2 h3 h4 h5 h6 h7 h8 h9 h10 sub on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own all of the sole outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time no assets of sub have been or will be disposed of by either sub or sub except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation except for the sub debt there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date plr-149071-11 h11 h12 sub is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to liquidation i1 i2 i3 i4 i5 i6 i7 distributing through llc on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own at least percent of the single outstanding class of sub stock except pursuant to the prior transactions no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time no assets of sub have been or will be disposed of by either sub or distributing through llc except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to distributing through llc except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date plr-149071-11 i8 i9 i10 i11 i12 sub will report all earned_income represented by assets that will be distributed to distributing through llc such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and distributing and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date distributing is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to liquidation j1 j2 j3 j4 j5 j6 sub on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own all of the sole outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the liquidation plan date no assets of sub have been or will be disposed of by either sub or sub except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub except for contribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-149071-11 j7 j8 j9 j10 j11 j12 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date sub is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to liquidation k1 k2 k3 k4 k5 k6 sub on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own all of the sole outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time no assets of sub have been or will be disposed of by either sub or sub except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation plr-149071-11 i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub except for contribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date sub is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed k7 k8 k9 k10 k11 k12 the following representations have been made with respect to liquidation l1 l2 l3 l4 sub on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own all of the sole outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time plr-149071-11 l5 l6 l7 l8 l9 l10 l11 l12 no assets of sub have been or will be disposed of by either sub or sub except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub except for contribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date sub is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to liquidation m1 m2 sub on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own all of the sole outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date plr-149071-11 m3 m4 m5 m6 m7 m8 m9 m10 m11 m12 liquidation will take place within a single taxable_year of sub except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time no assets of sub have been or will be disposed of by either sub or sub except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub except for contribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date sub is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to liquidation plr-149071-11 n1 n2 n3 n4 n5 n6 n7 n8 n9 distributing through llc on the date of adoption of the plan_of_liquidation the liquidation plan date and at all times thereafter until liquidation is completed will own at least percent of the single outstanding class of sub stock except pursuant to the prior transactions no shares of sub stock will have been redeemed during the three years preceding the liquidation plan date liquidation will take place within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing through llc sub will retain no assets following liquidation except i pursuant to the prior transactions and ii for acquisitions occurring more than three years prior to the liquidation plan date sub will not have acquired assets in any nontaxable_transaction at any time no assets of sub have been or will be disposed of by either sub or distributing through llc except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the liquidation plan date and iii dispositions pursuant to the proposed transactions liquidation will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub except for contribution for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the liquidation plan date no assets of sub will have been distributed in_kind transferred or sold to distributing through llc except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the liquidation plan date n10 sub will report all earned_income represented by assets that will be distributed to distributing through llc such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-149071-11 n11 n12 n13 n14 the fair_market_value of the assets of sub will exceed its liabilities both at the liquidation plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and distributing and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the liquidation plan date distributing is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed the following representations have been made with respect to contribution and distribution o1 o2 o3 o4 o5 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 3’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-149071-11 o6 o7 o8 o9 o10 o11 o12 o13 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by lp is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by lp nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution lp has been the principal_owner of the goodwill and significant assets of such business the distributing sag or its successor will be the principal_owner of the goodwill and significant assets of such business following distribution the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business b conducted by the distribution sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag or its successor will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business b independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both plr-149071-11 o14 o15 o16 o17 o18 o19 o20 o21 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons other than persons described in sec_355 will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor plr-149071-11 o22 o23 o24 controlled will be a disqualified_investment_corporation within the meaning of sec_355 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1 as published by t d further distributing 4’s excess_loss_account if any with respect to its shares of stock of controlled or any direct or indirect subsidiary of controlled will be included in income immediately before distribution see sec_1_1502-19 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution distributing will be a sec_1248 shareholder within the meaning of sec_1 b - b with respect to each of fsub and fsub immediately before contribution and controlled will be a sec_1248 shareholder with respect to each of fsub and fsub immediately thereafter o25 fsub and fsub will be cfcs immediately before and after contribution the following representations have been made with respect to reorganization p1 p2 p3 p4 distributing will receive solely controlled stock in reorganization the fair_market_value of the controlled stock received by distributing in reorganization will be approximately equal to the fair_market_value of the distributing stock surrendered in the exchange immediately following reorganization distributing will own all of the outstanding controlled stock and will own such stock solely by reason of its ownership of distributing stock immediately prior to reorganization immediately following reorganization controlled will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with reorganization as those possessed by distributing immediately prior to reorganization the assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of distributing immediately prior to reorganization plr-149071-11 p5 p6 p7 p8 at the time of reorganization distributing will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in distributing at all times prior to acquiring the assets of distributing in reorganization i controlled will have been engaged in no business activity ii controlled will have had no federal_income_tax attributes including attributes described in sec_381 and iii controlled will have held no assets except for minimal assets necessary to maintain its corporate existence in accordance with applicable law all liabilities to which distributing 4's assets will be subject at the time of reorganization and all the liabilities of distributing that will be properly treated as being assumed as determined under sec_357 by controlled in reorganization will be liabilities that were incurred by distributing in the ordinary course of its business and are associated with the assets transferred from distributing to controlled except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to reorganization all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates distributing distributing and controlled will each pay its own expenses_incurred in connection with reorganization p9 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations have been made with respect to distribution q1 q2 q3 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by fsub is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-149071-11 q4 q5 q6 q7 q8 q9 q10 q11 q12 q13 except pursuant to step xliii of the proposed transactions neither business c conducted by fsub nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution fsub has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag or its successor will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag or its successor will continue the active_conduct of business c independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the integration purpose distribution is motivated in whole or substantial part by the integration purpose except for the distributing debt no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes plr-149071-11 q14 q15 q16 of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons other than persons described in sec_355 will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 q17 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution q18 distributing will not be a cfc or a pfic before or after distribution the following representations have been made with respect to distribution r1 r2 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing plr-149071-11 affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by fsub is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted except pursuant to step xliii of the proposed transactions neither business c conducted by fsub nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution fsub has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag or its successor will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag or its successor will continue the active_conduct of business c independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the integration purpose distribution is motivated in whole or substantial part by the integration purpose r3 r4 r5 r6 r7 r8 r9 r10 plr-149071-11 r11 r12 r13 r14 r15 r16 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons other than persons described in sec_355 will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 r17 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution r18 distributing will not be a cfc or a pfic before or after distribution plr-149071-11 the following representations have been made with respect to reorganization sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 sec_11 reorganization will be effected pursuant to the laws of state a and state d as a result of reorganization all of the assets and liabilities of controlled will become the assets and liabilities of sub by operation of law the fair_market_value of the sub stock received by distributing in reorganization will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange at least percent of the proprietary interest in controlled will be exchanged for sub stock and will be preserved within the meaning of sec_1_368-1 neither sub nor any person related within the meaning of sec_1_368-1 to sub has any plan or intention to redeem or otherwise acquire any shares of the sub stock issued in reorganization either directly or through any transaction agreement or arrangement with any other person sub has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in reorganization except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 the liabilities of controlled assumed within the meaning of sec_357 by sub will have been incurred by controlled in the ordinary course of business and will be associated with the assets transferred following reorganization sub will continue the historic_business of controlled or use a significant portion of controlled 4’s historic_business_assets in a business within the meaning of sec_1_368-1 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to reorganization all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each party will pay its respective expenses if any incurred in connection with reorganization at the time of reorganization there will be no intercorporate indebtedness existing between sub and controlled that was issued acquired or will be settled at a discount no two parties to reorganization are investment companies as defined in sec_368 and iv controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-149071-11 sec_12 the total fair_market_value of the assets transferred to sub by controlled will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with reorganization ii the amount of liabilities owed to sub by controlled that are discharged or extinguished in connection with reorganization and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by controlled in connection with reorganization the fair_market_value of the assets of sub will exceed the amount of sub 1’s liabilities immediately after reorganization the following representations have been made with respect to reorganization t1 t2 t3 t4 t5 t6 t7 reorganization will be effected pursuant to the laws of state a and state d as a result of reorganization all of the assets and liabilities of controlled will become the assets and liabilities of sub by operation of law the fair_market_value of the distributing stock received by distributing in reorganization will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange at least percent of the proprietary interest in controlled will be exchanged for distributing stock and will be preserved within the meaning of sec_1 e neither distributing nor any person related within the meaning of sec_1 e to distributing has any plan or intention to redeem or otherwise acquire any shares of the distributing stock issued in reorganization either directly or through any transaction agreement or arrangement with any other person sub has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in reorganization except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 the liabilities of controlled assumed within the meaning of sec_357 by sub will have been incurred by controlled in the ordinary course of business and will be associated with the assets transferred following reorganization sub will continue the historic_business of controlled or use a significant portion of controlled 2’s historic_business_assets in a business within the meaning of sec_1_368-1 plr-149071-11 t8 t9 t10 t11 t12 t13 t14 t15 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to reorganization all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each party will pay its respective expenses if any incurred in connection with reorganization at the time of reorganization there will be no intercorporate indebtedness existing between sub and controlled that was issued acquired or will be settled at a discount no two parties to reorganization are investment companies as defined in sec_368 and iv controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the total fair_market_value of the assets transferred to sub by controlled will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with reorganization ii the amount of liabilities owed to sub by controlled that are discharged or extinguished in connection with reorganization and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by controlled in connection with reorganization the fair_market_value of the assets of sub will exceed the amount of sub 1’s liabilities immediately after reorganization sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by controlled immediately prior to reorganization for purposes of this representation amounts paid_by controlled to dissenters amounts paid_by controlled to shareholders who receive cash or other_property controlled assets used to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by controlled immediately preceding the transfer will be included as assets of controlled held immediately prior to reorganization prior to reorganization distributing will be in control of sub within the meaning of sec_368 following reorganization sub will not issue additional shares of its stock that would result in distributing losing control of sub within the meaning of sec_368 plr-149071-11 t16 no shares of stock of sub will be issued in reorganization all of the stock in controlled will be exchanged solely for voting shares of distributing stock the following representations have been made with respect to contribution and distribution u1 u2 u3 u4 u5 u6 u7 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 5’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by fsub is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-149071-11 u8 u9 u10 u11 u12 u13 u14 u15 u16 u17 except pursuant to step xliii of the proposed transactions neither business c conducted by fsub nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution fsub has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business b conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business b independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv plr-149071-11 u18 u19 u20 u21 u22 u23 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution neither distributing nor controlled will be a cfc or a pfic before or after distribution the following representations have been made with respect to contribution and distribution v1 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled plr-149071-11 v2 v3 v4 v5 v6 v7 v8 the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 6’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by fsub is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted except pursuant to step xliii of the proposed transactions neither business c conducted by fsub nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution fsub has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution v9 the five years of financial information submitted on behalf of business a conducted by distributing is representative of the present business plr-149071-11 v10 v11 v12 v13 v14 v15 v16 v17 v18 operations of such business conducted by distributing and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by distributing nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution distributing controlled or controlled has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business a independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-149071-11 v19 v20 v21 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 v22 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution v23 distributing will not be a cfc or a pfic before or after distribution the following representations have been made with respect to contribution and distribution w1 w2 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair market plr-149071-11 w3 w4 w5 w6 w7 w8 w9 w10 value of the assets of controlled will exceed the amount of controlled 7’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by fsub is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted except pursuant to step xliii of the proposed transactions neither business c conducted by fsub nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution fsub has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business b conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of plr-149071-11 w11 w12 w13 w14 w15 w16 w17 w18 w19 distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business b independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by plr-149071-11 w20 w21 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 w22 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution w23 neither distributing nor controlled will be a cfc or a pfic before or after distribution the following representations have been made with respect to distribution x1 x2 x3 x4 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by fsub is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted except pursuant to step xliii of the proposed transactions neither business c conducted by fsub nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part plr-149071-11 x5 x6 x7 x8 x9 x10 x11 x12 x13 throughout the five-year period ending on the date of distribution fsub has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business a conducted by distributing is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by distributing nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution distributing controlled or controlled has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business a independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by plr-149071-11 x14 x15 x16 x17 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution x18 distributing will not be a cfc or a pfic before or after distribution the following representations have been made with respect to contribution and distribution y1 y2 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are plr-149071-11 discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 8’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted y3 y4 y5 y6 y7 y8 y9 plr-149071-11 y10 y11 y12 y13 y14 y15 y16 y17 y18 y19 neither business b conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business b independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired plr-149071-11 by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution y20 y21 y22 y23 neither distributing nor controlled will be a cfc or a pfic before or after distribution the following representations have been made with respect to distribution z1 z2 z3 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-149071-11 z4 z5 z6 z7 z8 z9 z10 z11 z12 z13 neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution distributing controlled or controlled has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business a independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock plr-149071-11 possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution z14 z15 z16 z17 z18 distributing will not be a cfc or a pfic before or after distribution the following representations have been made with respect to distribution aa1 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing aa2 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid plr-149071-11 initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the distributing sag will continue the active_conduct of business a independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or distributing or both aa3 aa4 aa5 aa6 aa7 aa8 aa9 aa10 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes plr-149071-11 aa11 no intercorporate debt will exist between distributing and distributing at the time of or subsequent to distribution aa12 payments made in connection with all continuing transactions if any between distributing and distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length aa13 aa14 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution aa15 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or distributing including any predecessor or successor of distributing or distributing aa16 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or distributing who did not hold such an interest immediately before distribution or ii neither distributing nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 aa17 neither distributing nor distributing has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor distributing will be a usrphc immediately after distribution plr-149071-11 aa18 neither distributing nor distributing will be a cfc or a pfic before and distributing will not be a cfc or pfic after distribution distributing will become a cfc as a result of contribution the following representations have been made with respect to contribution and distribution bb1 bb2 bb3 bb4 bb5 bb6 bb7 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 9’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-149071-11 bb8 bb9 neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted bb10 neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution bb11 bb12 following distribution the controlled sag will continue the active_conduct of business c independently and with its separate employees following distribution the distributing sag will continue the active_conduct of business a independently and with its separate employees bb13 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both bb14 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes bb15 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution bb16 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length bb17 no two parties to the transaction are investment companies as defined in sec_368 and iv plr-149071-11 bb18 bb19 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution bb20 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled bb21 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 bb22 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution bb23 neither distributing nor controlled will be a cfc or a pfic before and controlled will not be a cfc or pfic after distribution distributing will become a cfc as a result of contribution the following representations have been made with respect to contribution and distribution plr-149071-11 cc1 cc2 cc3 cc4 cc5 cc6 cc7 cc8 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 10’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been plr-149071-11 the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution cc9 the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted cc10 neither business b conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution cc11 cc12 following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business b independently and with its separate employees cc13 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both cc14 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes cc15 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution cc16 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length cc17 no two parties to the transaction are investment companies as defined in sec_368 and iv cc18 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total plr-149071-11 cc19 value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution cc20 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled cc21 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 cc22 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution cc23 neither distributing nor controlled will be a cfc or a pfic before or after distribution the following representations have been made with respect to contribution and distribution dd1 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled dd2 the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed plr-149071-11 within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled 6’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution dd3 dd4 dd5 dd6 dd7 dd8 dd9 the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have plr-149071-11 been no substantial operational changes since the date of the last financial statements submitted dd10 neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution dd11 dd12 following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business a independently and with its separate employees dd13 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both dd14 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes dd15 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution dd16 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length dd17 no two parties to the transaction are investment companies as defined in sec_368 and iv dd18 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution dd19 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock plr-149071-11 possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution dd20 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled dd21 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 dd22 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution dd23 distributing will not be a cfc or a pfic before or after distribution the following representations have been made with respect to contribution and distribution ee1 ee2 the total adjusted_basis of the assets transferred to controlled by distributing in contribution will equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair market plr-149071-11 ee3 ee4 ee5 ee6 ee7 ee8 ee9 value of the assets of controlled will exceed the amount of controlled 11’s liabilities immediately after contribution the total fair_market_value of the assets transferred to controlled by distributing in contribution will equal or exceed the aggregate adjusted_basis of the transferred assets any liabilities assumed within the meaning of sec_357 by controlled in contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business b conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted ee10 neither business b conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of plr-149071-11 distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution ee11 ee12 following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business b independently and with its separate employees ee13 distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both ee14 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes ee15 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution ee16 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ee17 no two parties to the transaction are investment companies as defined in sec_368 and iv ee18 ee19 for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by plr-149071-11 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution ee20 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled ee21 all repurchases of stock by distributing prior to date the pre-distribution share repurchases were made in the open market and the amount and timing of such repurchases would have been the same regardless of the proposed transactions ee22 immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ee23 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution ee24 neither distributing nor controlled will be a cfc or a pfic before or after distribution ee25 the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock resulting from the open market sale of the fractional shares has been arranged solely for the purpose of avoiding the expense and inconvenience to distributing and controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the shareholders of distributing from the open market sale of their fractional shares will not exceed one percent of the total consideration that will be distributed in distribution it is also intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock the following representations have been made with respect to distribution ff1 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-149071-11 ff2 ff3 ff4 ff5 ff6 ff7 ff8 ff9 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid initially by llc and subject_to reimbursement by the appropriate distributing affiliates each of the parties to distribution will pay its own expenses if any incurred in connection with distribution the five years of financial information submitted on behalf of business c conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business c conducted by the distributing sag nor control of an entity conducting such business was acquired by the distributing sag during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business and will continue to be such owner following distribution the five years of financial information submitted on behalf of business a conducted by the distributing sag is representative of the present business operations of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by the distributing sag nor control of an entity conducting such business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period ending on the date of distribution the distributing sag has been the principal_owner of the goodwill and significant assets of such business the controlled sag will be the principal_owner of the goodwill and significant assets of such business following distribution following distribution the distributing sag will continue the active_conduct of business c independently and with its separate employees following distribution the controlled sag will continue the active_conduct of business a independently and with its separate employees distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both plr-149071-11 ff10 ff11 ff12 ff13 ff14 ff15 ff16 distribution is being carried out for the separation purposes distribution is motivated in whole or substantial part by one or more of the separation purposes no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 ff17 neither distributing nor controlled has been a usrphc at any time during the five-year period ending on the date of distribution and neither plr-149071-11 ff18 ff19 distributing nor controlled will be a usrphc immediately after distribution distributing will not be a cfc or a pfic before or after distribution the receipt by distributing shareholders of cash in lieu of fractional shares of controlled stock resulting from the open market sale of the fractional shares has been arranged solely for the purpose of avoiding the expense and inconvenience to distributing and controlled of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the shareholders of distributing from the open market sale of their fractional shares will not exceed one percent of the total consideration that will be distributed in distribution it is also intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock rulings based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the plr-149071-11 distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows on reorganization for u s federal_income_tax purposes the transfer by distributing of all of the stock of controlled to controlled a new corporation in exchange for controlled stock followed by controlled 1’s election to be disregarded as an entity separate from its owner ie reorganization will be treated as the transfer by controlled of all of its assets to controlled in exchange for controlled stock and the assumption_of_liabilities followed by controlled 1’s deemed_distribution of controlled stock to distributing in complete_liquidation of controlled reorganization will qualify as a reorganization under sec_368 controlled and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on the deemed transfer of all of its assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the receipt of the controlled assets in exchange for controlled stock sec_1032 controlled 6’s basis in each asset acquired from controlled will be the same as controlled 1’s basis in such asset immediately before reorganization sec_362 controlled 6’s holding_period for each asset acquired from controlled will include the period during which controlled held such asset sec_1223 no gain_or_loss will be recognized by controlled on the distribution to distributing of the controlled stock sec_361 plr-149071-11 no gain_or_loss will be recognized by distributing on the exchange of its controlled stock for controlled stock in reorganization sec_354 distributing 2’s basis in the controlled stock received in exchange for controlled stock will be equal to the basis of the controlled stock treated as exchanged therefor sec_358 the holding_period for the controlled stock in the hands of distributing will include the period during which distributing held the controlled stock exchanged therefor provided that the controlled stock is held as a capital_asset in the hands of distributing on the date of the exchange sec_1223 controlled will succeed to and take into account all the items of controlled described in sec_381 except for foreign taxes described in sec_1_367_b_-3 net_operating_loss and capital_loss carryovers as described in sec_1_367_b_-3 and controlled 1’s earnings_and_profits as described in sec_1_367_b_-3 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will qualify as a complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by distributing on the receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to distributing in liquidation sec_337 distributing 3’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 distributing 3’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 3’s earnings_and_profits are reflected in distributing 3’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit plr-149071-11 in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and distributing in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and distributing in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the distributing shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 based solely on the information submitted and the representations set forth above we rule as follows on reorganization for u s federal_income_tax purposes the transfer by distributing of all of the stock of sub to sub a new corporation in exchange for sub stock followed by sub 4’s conversion to a limited_liability_company ie reorganization will be treated as the transfer by sub of all of its assets to sub in exchange for sub stock and the assumption_of_liabilities followed by sub 4’s deemed_distribution of sub stock to distributing in complete_liquidation of sub reorganization will qualify as a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the deemed transfer of all of its assets to sub in exchange for sub stock and the assumption_of_liabilities sec_357 and sec_361 no gain_or_loss will be recognized by sub on the receipt of the sub assets in exchange for sub stock sec_1032 plr-149071-11 sub 17’s basis in each asset acquired from sub will be the same as sub 4’s basis in such asset immediately before reorganization sec_362 sub 17’s holding_period for each asset acquired from sub will include the period during which such asset was held by sub sec_1223 no gain_or_loss will be recognized by sub on the distribution to distributing of the sub stock sec_361 no gain_or_loss will be recognized by distributing on the exchange of its sub stock for sub stock in reorganization sec_354 distributing 3’s basis in the sub stock received in exchange for sub stock will be equal to the basis of the sub stock treated as exchanged therefor sec_358 the holding_period for the sub stock in the hands of distributing will include the period during which distributing held the sub stock exchanged therefor provided that the sub stock is held as a capital_asset in the hands of distributing on the date of the exchange sec_1223 as provided by sec_381 sub will succeed to the tax_attributes of sub enumerated in sec_381 based solely on the information submitted and the representations set forth above we rule as follows on contribution sub will not recognize any gain_or_loss on contribution sec_351 and sec_357 distributing will not recognize any gain_or_loss on contribution sec_1032 the basis of each asset received by distributing will be the same as the basis of such asset in the hands of sub immediately prior to contribution sec_362 the basis of the distributing stock received by sub in contribution will be the same as the basis of the assets transferred by sub to distributing decreased by the sum of liabilities assumed by distributing sec_358 and d sub 17’s holding_period in the distributing stock received in contribution will include the holding_period of the distributing assets transferred in exchange therefor provided that such assets are held by sub as capital assets on the date of the transfer sec_1223 plr-149071-11 distributing 3’s holding_period in each asset received in contribution will include the period during which sub held such asset sec_1223 the consolidated_group of which distributing is the common parent will not terminate as a result of contribution sec_1_1502-75 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the controlled shares in the hands of distributing after distribution will equal the basis of the distributing stock surrendered by distributing in exchange therefor sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares exchanged therefor provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e plr-149071-11 except to the extent required under sec_1_1502-9t b i as in effect prior to date no recapture will arise under sec_904 to reduce distributing 3’s consolidated overall_foreign_loss account to be apportioned as a result of any of the transaction steps described in contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will be treated as a distribution by sub to sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on the receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in liquidation sec_337 sub 10’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 sub 10’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 16’s earnings_and_profits are reflected in sub 10’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will be treated as a distribution by sub to distributing in complete_liquidation under sec_332 no gain_or_loss will be recognized by distributing on the receipt of assets and assumption_of_liabilities of sub in liquidation sec_332 plr-149071-11 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to distributing in liquidation sec_337 distributing 4’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 distributing 4’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 10’s earnings_and_profits are reflected in distributing 4’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will be treated as a distribution by sub to sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on the receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in liquidation sec_337 sub 14’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 sub 14’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 plr-149071-11 except to the extent sub 15’s earnings_and_profits are reflected in sub 14’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will be treated as a distribution by sub to sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on the receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in liquidation sec_337 sub 7’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 sub 7’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 14’s earnings_and_profits are reflected in sub 7’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will be treated as a distribution by sub to sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on the receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 plr-149071-11 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in liquidation sec_337 sub 9’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 sub 9’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 7’s earnings_and_profits are reflected in sub 9’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will be treated as a distribution by sub to sub in complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on the receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to sub in liquidation sec_337 sub 9’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 sub 9’s holding_period in each asset received from sub in liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 11’s earnings_and_profits are reflected in sub 9’s earnings_and_profits sub will succeed to and take into account the earnings plr-149071-11 and profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on liquidation liquidation will qualify as a complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by distributing on the receipt of assets and assumption_of_liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets and liabilities to distributing in liquidation sec_337 distributing 4’s basis in each asset received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 distributing 4’s holding_period in each asset received from sub in liquidation will include the period during which such asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 9’s earnings_and_profits are reflected in distributing 4’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 plr-149071-11 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1 e except to the extent required under sec_1_1502-9t b i as in effect prior to date no recapture will arise under sec_904 to reduce distributing 4’s consolidated overall_foreign_loss account to be apportioned as a result of any of the transaction steps described in contribution and distribution the earnings_and_profits of fsub and fsub to the extent attributable to distributing under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which each such corporation was a cfc will be attributable to such stock held by controlled sec_1_1248-1 plr-149071-11 based solely on the information submitted and the representations set forth above we rule as follows on reorganization for u s federal_income_tax purposes the transfer by distributing of all of the stock of distributing to controlled a new corporation in exchange for controlled stock followed by distributing 4’s conversion to a limited_liability_company ie reorganization will be treated as the transfer by distributing of all of its assets to controlled in exchange for controlled stock and the assumption_of_liabilities followed by distributing 4’s deemed_distribution of controlled stock to distributing in complete_liquidation of distributing reorganization will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the deemed transfer of all of its assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the receipt of the distributing assets in exchange for controlled stock sec_1032 controlled 4’s basis in each asset acquired from distributing will be the same as distributing 4’s basis in such asset immediately before reorganization sec_362 controlled 4’s holding_period for each asset acquired from distributing will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution to distributing of the controlled stock sec_361 no gain_or_loss will be recognized by distributing on the exchange of its distributing stock for controlled stock in reorganization sec_354 distributing 5’s basis in the controlled stock received in exchange for distributing stock will be equal to the basis of the distributing stock treated as exchanged therefor sec_358 the holding_period for the controlled stock in the hands of distributing will include the period during which distributing held the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset in the hands of distributing on the date of the exchange sec_1223 plr-149071-11 as provided by sec_381 controlled will succeed to the tax_attributes of distributing enumerated in sec_381 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 plr-149071-11 based solely on the information submitted and the representations set forth above we rule as follows on reorganization provided that reorganization qualifies as a statutory merger in accordance with state a law reorganization will qualify as a reorganization under sec_368 controlled and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on the transfer of all of its assets to sub in exchange for sub stock and sub 1’s assumption of controlled 4’s liabilities in reorganization sec_357 and sec_361 sub will not recognize gain_or_loss on the receipt of controlled 4’s assets in exchange for sub stock and the assumption of controlled 4’s liabilities in reorganization sec_1032 no gain_or_loss will be recognized by controlled on its distribution of the sub stock received in reorganization sec_361 the basis of each asset received by sub in reorganization will equal the basis of such asset in the hands of controlled immediately before reorganization sec_362 the holding_period of each asset received by sub in reorganization will include the period during which controlled held such asset sec_1223 no gain_or_loss will be recognized by distributing on the exchange of its controlled stock for sub stock in reorganization sec_354 the basis of the sub stock received by distributing will be the same as the basis of the controlled stock surrendered in exchange therefor sec_358 the holding_period of the sub stock received by distributing in reorganization will include the holding_period of the controlled stock surrendered in exchange therefor sec_1223 based solely on the information submitted and the representations set forth above we rule as follows on reorganization provided that reorganization qualifies as a statutory merger in accordance with state a law reorganization will qualify as a reorganization under sec_368 by reason of sec_368 distributing controlled and sub each will be a_party_to_a_reorganization within the meaning of sec_368 plr-149071-11 no gain_or_loss will be recognized by controlled on the transfer of all of its assets to sub in exchange for distributing stock and sub 1’s assumption of controlled 2’s liabilities in reorganization sec_357 and sec_361 no gain_or_loss will be recognized by either distributing or sub on the receipt by sub of controlled 2’s assets in exchange for distributing stock and sub 1’s assumption of controlled 2’s liabilities in reorganization sec_1_1032-2 no gain_or_loss will be recognized by controlled on its distribution of the distributing stock received in reorganization sec_361 the basis of each asset received by sub in reorganization will equal the basis of such asset in the hands of controlled immediately before reorganization sec_362 the holding_period of each asset received by sub in reorganization will include the period during which controlled held such asset sec_1223 no gain_or_loss will be recognized by distributing on the exchange of its controlled stock for distributing stock in reorganization sec_354 the basis of the distributing stock received by distributing will be the same as the basis of the controlled stock surrendered in exchange therefor sec_358 the holding_period of the distributing stock received by distributing in reorganization will include the holding_period of the controlled stock surrendered in exchange therefor sec_1223 the basis of the sub stock in the hands of distributing will be determined under sec_1_358-6 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-149071-11 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution for u s federal_income_tax purposes the portion of the distributing debt transferred by distributing to distributing in step lvi and transferred by distributing to controlled in step lvii will be treated as having been transferred by distributing to controlled as part of contribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-149071-11 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held by distributing immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of the distributing shares and the controlled shares held by distributing in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 plr-149071-11 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held by distributing immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of the distributing shares and the controlled shares held by distributing in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution plr-149071-11 contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 plr-149071-11 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and distributing in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and distributing in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the distributing shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and distributing will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution for u s federal_income_tax purposes the controlled formation the controlled preferred issuance the country d preferred redemptions and the country d note setoff will be treated as if immediately prior to contribution plr-149071-11 i distributing formed controlled and transferred thereto all of its assets related to business c in exchange for all of the shares of controlled and the assumption by controlled of all of the liabilities of distributing related to business c contribution and ii distributing distributed all of the shares of controlled to distributing distribution revrul_77_191 1977_1_cb_94 contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 plr-149071-11 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution except to the extent of gain if any realized with respect to the distributing debt sec_361 and sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution plr-149071-11 contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of distributing on its receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution except to the extent of gain if any realized with respect to the distributing debt sec_361 and sec_361 the basis of the stock of distributing and controlled in the hands of distributing after distribution will be the same as the basis of the distributing stock held immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of each of distributing and controlled in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 distributing will become a member of the controlled affiliated_group as defined in sec_1504 as of the end of the day on which contribution occurs sec_1_1502-76 based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution plr-149071-11 contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of such asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on their receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the basis of the stock of distributing and controlled in the hands of each shareholder of distributing after distribution will be the same as the basis of the distributing stock held by such shareholder immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of the distributing shares and the controlled shares held by such shareholder in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by the shareholders of distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distributing shareholders who receive cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis allocated to the fractional share sec_1001 any gain_or_loss will be treated as capital_gain or plr-149071-11 loss provided such fractional share will be held as a capital_asset on the date of distribution sec_1221 and sec_1222 the pre-distribution share repurchases will not be treated as direct or indirect acquisitions of stock in applying sec_355 and will not have any effect on the determination of whether there has been an acquisition of a 50-percent_or_greater_interest in distributing controlled distributing controlled distributing controlled distributing controlled distributing controlled distributing or controlled ie the pre-distribution share repurchases will not affect the determination of the percentage of the total combined voting power or value of the stock of distributing controlled distributing controlled distributing controlled distributing controlled distributing controlled distributing or controlled acquired within the meaning of sec_355 based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on their receipt of controlled shares in distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the basis of the stock of distributing and controlled in the hands of each shareholder of distributing after distribution will be the same as the basis of the distributing stock held by such shareholder immediately before distribution sec_358 and sec_1_358-1 allocated in proportion to the fair_market_value of the distributing shares and the controlled shares held by such shareholder in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by the shareholders of distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 distributing shareholders who receive cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis allocated to the fractional share sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional share will be held as a capital_asset on the date of distribution sec_1221 and sec_1222 plr-149071-11 based solely on the information submitted and the representations made we rule as follows for u s federal_income_tax purposes the sale of the distributing interest by distributing in exchange for the fsub note and the repurchase of the distributing interest by distributing in satisfaction of the fsub note described in step iv will be disregarded fsub will be treated for u s federal_income_tax purposes as selling in an exchange under sec_1001 its s interest in distributing to distributing in exchange for the cash transferred by distributing to fsub in step iv see revrul_83_142 1983_2_cb_68 revrul_80_154 1980_1_cb_68 revrul_74_564 1974_2_cb_124 sec_304 will not apply to the transfer by fsub of its s interest in distributing in exchange for cash any gain_or_loss realized by fsub on such exchange will be recognized by fsub under sec_1001 rev_rul c b payments made between any two of the distributing controlled and controlled groups under the distribution agreements that i have arisen or will arise for a taxable_period ending on or before distributions and or for a taxable_period beginning before and ending after distributions and and ii will not have become fixed and ascertainable until after distributions and will be treated as if occurring immediately before distributions and see 344_us_6 revrul_83_73 c b caveats no opinion is requested and therefore no opinion is expressed as to the u s federal_income_tax treatment of the prior transactions of steps i - iii v - xiii xviii - xx xxii xxiv xxx xxxi xxxvi xxxviii xxxix xliii - xlvi li - liii lix - lxi lxviii and lxxvi of the deemed transfer of distributing by controlled to sub or of the allocation of earnings_and_profits between the distributing_corporation and the controlled_corporation in connection with each of distribution sec_2 and in addition no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether any of distribution sec_1 through i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-149071-11 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
